Spofford, J.,
with whom concurred Lea, J., dissenting. A closer examination of the petition has led me to the conclusion, that the plaintiffs have not therein assumed the quality of heirs of Juan Truxillo, in such an “ unqualified manner” as to denote their acceptance of his succession as heirs pure and simple.
Their language, it strikes me, is that of description merely, used only for the purpose of tracing their rights to inherit from José Trwxillo, through his predeceased brother Juan. The succession of Juan does not seem to have been in their thoughts.
In Anderson v. Cox, 6 An. 13, it was held “that the judicial proceedings meant by Article 982, C. C., are those in which the heir appears to claim, as such, some right in the succession.” This means, of course, some right in the' *417succession in regard to which he assumes the quality of heir. Now, the plaintiffs claim no rights to the succession of their-ancestor Juan; they refer to him, only to show that, through him, they are entitled to inherit from his brother José ; it is José’s succession alone of which they assume the quality of heirs in the manner intended by Article 982 of the Louisiana Code.
This article was taken from Article 778 of the French Code: and the commentators upon that code, generally recognize the distinction upon which it seems to me this case should turn, a distinction pointedly made in the case of Anderson v. Cox.
Thus, Zacharim (tome ii, §611) says: “Bien qu’en general, tout acte ins-truméntame dans lequel un successible a prls, d’une maniére énonciative, le titre d’héritior, emporto virtuellement acceptation expresso de l’hérédité, il en serait cependant autvement * * * s’il résultait évidemment des circonstances quede terme hérilier a été employe comme synonime de successible ou d’habile d se dire Mritier.”
So Touiliier (tomo ii, Deuxiéme Partie, No. 325)-: “Le titre d’héritier n’en imprime done pas irrévocablement le caractére; il ne constitue l’acceptation que lorsqu’il a été pris par un habile á succéder, dans Vintention d’accepter la succession et de s’obliger aux charges qu'elle impose.”
So Rogron, commenting upon Article 778 Code Civil: “ On peut quelque-iois prendre cette qualité sans avoir voulu accepter.”
And Márcadé, in his lucid commentary upon Article 778, is still more emphatic : “De méme, ce sera uniquement la manifestation d’une intention eer taine qui pourra constituer l’acceptation expresse; et il ne suffirait pastoujours que le successible eut pris dans un acto la qualité ,d’héritier. En eff'et, 1c mot Mritier, non pas seulement dans le monde, mais dans le code lui-méme, si-gnifle tantót celui á qui l’hérédité est irrévocablement acquise, tantót celui-lá seulement qui est appelé á la recueillir et qui est libro de l’accepter ou de la répudier, tantót memo celui qui a formellement déclaré n’en pas vouloir ; e’est ainsi que l’Art. 790, nous parle des ‘héritiers qui ont renoncé.’ S’il en est ainsi, il est bien impossible de prétendre que j’ai accepté, par cela seul que je suis qualiflé d’héritier; et la premiere partie de l’article est encore plus mal rédigée que la seconde.” Tome iii, No. 204. Again: “ Notre Article (778) devait done se eontenter de dire que l’acoeptation résulte de tout fait, ou de toute declaration écrite, manifestant d’une maniére certaine l’intention d’agir en maitre de la succession.” Tome iii, No. 205.
This being a mixed question of law and fact, it is proper to observe that Juan Truxillo died on the 23d of February, 1843, that the petition in this case was filed on the 10th of March, 1853, and that nothing else is relied upon to show that the plaintiffs have accepted the succession of Juan purely and simply, but the descriptive words in this petition, the solo object of which is to claim a portion of the succession of José Truxillo, through the deceased Juan.
It appears to me, moreover, that the defendants are estopped to say, that the plaintiffs have expressly accepted Juan’s succession in their petition, because, on the 21st of March, 1853, they filed an exception, in which they averred that “ the plaintiffs having always refused to accept the succession of their uncle, José Truxillo, and the said succession having been duly settled and administered, they have no right to institute this action before legally declaring their *418intention to accept said succession, and to incur all liability as said heirs by representation of their father, Juan Trnxillo.”
I therefore think that the judgment should be set aside.